Case 1:19-cv-10404-JSR Document 61 Filed 03/03/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GARNISH AND GATHER, LLC, No. 1:19-cv-10404-JSR
Plaintiff,
Ve

TARGET CORPORATION, and TARGET
BRANDS, INC.,

Defendants.

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE
Plaintiff Garnish and Gather, LLC and defendants Target Corporation and Target Brands,
Inc., by and through their respective counsel of record, and pursuant to Rule 41 of the Federal
Rules of Civil Procedure, hereby stipulate to the dismissal of this action, together with any and

all claims, counterclai affirmative defenses, with prejudice and without award of costs,

    
   

. 2 Respectfully submitted:
VOD AE Qa E

Joseph M. Pastore III (JP1717) James R. Steffen (pro ha€ vice)
PASTORE & DAILEY LLC FAEGRE DRINKER BIDDLE &

420 Lexington Avenue, 3“ Floor REATH LLP

New York, NY 10170 2200 Wells Fargo Center
(845) 667-5711 90 South Seventh Street
jpastore@psdlaw.net Minneapolis, MN 55402

(612) 766-7000
james.steffen@faegredrinker.com

Attorneys for Plaintiff Garnish and Gather, LLC _ Attorneys for Defendants Target
Corporation and Target Brands, Inc,

US.126821122.01
Case 1:19-cv-10404-JSR Document 61 Filed 03/03/20 Page 2 of 3

SO ORDERED on this day of , 2020

 

HONORABLE JED S. RAKOFF

UNITED STATES DISTRICT JUDGE

US.126821122.01
Case 1:19-cv-10404-JSR Document 61 Filed 03/03/20 Page 3 of 3

CERTIFICATION
I certify that on March 2, 2020, the foregoing was served via first-class mail, U.S. Mail,
postage prepaid, or e-mail upon all counsel of record as follows:

James R. Steffen (pro hac vice)

Peter M. Routhier (pro hac vice)

FAEGRE DRINKER BIDDLE & REATH LLP
2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Telephone: 612 766 8770

Fax: 612 766 1600

Email: james.steffen@FaegreDrinker.com
Email: peter.routhier@F aegreDrinker.com

Lita Beth Wright

AMINI LLC

2 Grand Central Tower

140 East 45th Street, 25th Floor
New York, NY 10017
Telephone: 212.490.4700

Fax: 212.490.4208

Email: lbwright@aminillc.com

/s/
Joseph M. Pastore III
